UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 10-6262


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

LOUIS SAMUELS,

                 Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.    Graham C. Mullen,
Senior District Judge. (3:91-cr-00033-GCM-1)


Submitted:   April 29, 2010                   Decided:   May 4, 2010


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis Samuels, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Louis Samuels appeals the district court’s text order

denying as frivolous his petition for a writ of audita querela.

In    his   petition   to     the   district    court,    Samuels     argued      that

Amendment 709 of the Sentencing Guidelines requires that the

district     court     re-sentence      him    without    a    career      offender

designation.         Despite    Samuels’      contentions     to    the    contrary,

alternative remedies existed by which Samuels should have raised

the    instant    claim     challenging       his   criminal       conviction      and

sentence.        See United States v. Torres, 282 F.3d 1241, 1245

(10th Cir. 2002) (“[A] writ of audita querela is not available

to a petitioner when other remedies exist, such as a motion to

vacate sentence under 28 U.S.C. § 2255.” (internal quotation

marks omitted)).       Accordingly, the district court did not err in

denying Samuels’ motion.            We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before    the    court    and    argument   would      not    aid    the

decisional process.

                                                                            AFFIRMED




                                         2